Citation Nr: 0513027	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for respiratory 
disease.

2.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1958 to June 1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision rendered in April 2003.


REMAND

The veteran seeks entitlement to service connection for 
respiratory disease and for cardiovascular disease.  He 
maintains that his respiratory disease is primarily the 
result of exposure to asbestos in service and that his 
cardiovascular disease is secondary to his respiratory 
disorder.

In determining whether direct service connection is warranted 
for a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Consequently, it is important to have evidence from service, 
or as near to service as possible, showing the claimed 
disorder.

In determining whether secondary service connection is 
warranted, the evidence must show that the claimed disorder 
is proximately due to or chronically worsened by disability 
for which service connection has already been established.  
38 C.F.R. § 3.310(a) (2004); see Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In conjunction with a 1963 annual examination for the service 
department, the veteran completed Standard Form 89, Report of 
Medical History.  He noted that while in the service in 
January 1959, he had been treated for pneumonia in both lungs 
by Dr. E. T. H. at Berea College Hospital.  Neither the 
report of that treatment nor the report of the 1963 
examination have been associated with the claims folder.

In May 1999, during a consultation by R. J., M.D., it was 
noted that the veteran had coronary artery disease for which 
he had undergone a coronary artery bypass graft in 1993.  The 
report of that surgery has not been associated with the 
claims folder.

In September 2001, the veteran reported that for 33 years, he 
had worked as a lathe operator for the Trane Company.  
Records associated with that employment such as his 
employment application and medical records (including, but 
not limited to, the report of a pre-employment physical 
examination) have not been associated with the claims folder.

Inasmuch as there may be outstanding relevant evidence in 
this case, additional development of the record is warranted 
prior to further consideration by the Board.  Accordingly, 
the case is remanded for the following actions:

1.  Through official channels, such as 
the National Personnel Records Center 
(NPRC) and the service department, 
request the report of the veteran's 
annual examination performed for the 
service department in 1963.  Also request 
that the veteran provide any such records 
he may have in his possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

2.  Request that the veteran provide the 
address for Dr. E. T. H. who treated him 
for pneumonia at Berea College Hospital 
in 1959.  Then request records of that 
treatment directly from Dr. H. and from 
Berea College Hospital.  Such records 
should include, but are not limited to, 
daily clinical records, reports of 
radiographic studies, reports of 
pulmonary function tests, doctor's 
progress notes, nurse's notes, reports of 
laboratory studies, and prescription 
records.  Also request that the veteran 
provide any such records in his 
possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.  Request that the veteran provide the 
address of the Trane Company for whom he 
worked for 33 years.  Then, contact the 
Trane Company and request copies of the 
veteran's employment application and any 
medical records associated with that 
employment, including, but not limited 
to, the report of any pre-employment 
physical examination(s).  Also request 
that the veteran provide any such 
information in his possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If such records are unavailable, notify 
the veteran of that fact in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for a respiratory examination to 
determine the nature, etiology, and 
extent of any respiratory disease found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

If respiratory disease(s) is diagnosed, 
the examiner must identify and explain 
the elements supporting each such 
diagnosis.  The examiner must also render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
each such respiratory disease is the 
result of any event in service, 
including, but not limited to, the 
claimed exposure to asbestos.  The 
rationale for all opinions must be set 
forth in writing.

5.  When the actions in paragraphs 1, 2, 
and 3 have been completed, also schedule 
the veteran for a cardiovascular 
examination to determine the nature, 
etiology, and extent of any 
cardiovascular disease found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

If cardiovascular disease(s) is 
diagnosed, the examiner must identify and 
explain the elements supporting each such 
diagnosis.  The examiner must also render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such cardiovascular disease is the result 
of any incident in service or is 
proximately due to or chronically 
worsened by any current respiratory 
disability.  As above, the rationale for 
all opinions must be set forth in 
writing.

6.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issues of entitlement to 
service-connection for respiratory 
disease and entitlement to service 
connection for cardiovascular disease.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


